       Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 1 of 37



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       12/06/2019
-----------------------------------------------------------------X
CITY OF ALMATY, KAZAKHSTAN and
BTA BANK JSC,
                                                                        19-CV-2645 (AJN) (KHP)
                                                Plaintiffs,
                             -against-
                                                                     OPINION & ORDER ON MOTION
FELIX SATER, et al.,                                                           TO STAY
                                                Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:


         Defendant Felix Sater has moved for a stay of this action, Doc. No. 77, pending the

conclusion of an arbitration proceeding brought by Litco LLC (“Litco”), a company owned by

Sater, against Plaintiffs City of Almaty, Kazakhstan (“Almaty”) and BTA Bank, JSC (“BTA Bank”).

Litco also brought the arbitration (referred to herein as the “Litco arbitration”) against two

other entities, the Republic of Kazakhstan (“Kazakhstan”) and Arcanum (Asia) Limited

(“Arcanum”), neither of which is a party in this action. The arbitration is pending before the

American Arbitration Association (“AAA”). If the Court deems a stay as to all defendants in this

action unwarranted, Sater asks that the action be stayed just as to him.


         Sater is not a party to any arbitration agreement with Plaintiffs. Rather, in May 2015,

Sater’s company, Litco, entered into an agreement to provide investigative and litigation

assistance to Plaintiffs, Kazakhstan, and Arcanum in connection with their quest to locate and

recover over $6 billion stolen from Plaintiffs in the mid- to late-2000s. After Plaintiffs

terminated the Litco agreement, Litco filed a demand for arbitration against Plaintiffs, Arcanum
                                                              1
      Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 2 of 37



and Kazakhstan pursuant to the arbitration provision in the Litco agreement. Litco’s principal

claim in the arbitration concerns monies due from Plaintiffs allegedly due under the Litco

agreement.


        The Litco agreement also contains a broad release of claims against Litco and related

persons and entities. Litco has asked the AAA arbitration panel to find that the release bars this

action against Sater and to award it its costs and the attorneys’ fees incurred in connection with

Sater’s defense of this action pursuant to an indemnification obligation Litco has to Sater.


        Invoking Section 3 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 3, or, alternatively,

the Court’s inherent power to stay, Sater argues that a stay of this action is warranted while the

arbitration panel determines whether the release in the Litco agreement bars the claims

against him in this action. Although Sater does not style his motion as a motion to compel

arbitration in light of the fact that Litco already has raised the issue of the release in the

pending AAA arbitration, he argues that he has the right to compel Plaintiffs to arbitrate his

affirmative defense to their claims in this litigation and therefore is entitled to a stay. Plaintiffs

oppose the stay and argue the arbitrator does not have authority to render a decision on

Sater’s defense of waiver and release because they did not agree to arbitrate with Sater.


        The Court has carefully considered the parties’ briefing, their oral arguments on

November 18, 2019, and the supplemental briefing. For the reasons set forth below, the

motion to stay is denied.1 In denying the motion, the Court makes no ruling or finding as to the


1
  A ruling on a motion to stay litigation pending arbitration is a non-case-dispositive motion properly before me
under the Honorable Alison Nathan’s general pretrial supervision referral under 28 U.S.C. § 636(b)(1). Powershare,
Inc. v. Syntel, Inc., 597 F.3d 10 (1st Cir. 2010); accord Marcus v. Collins, No. 16CV4221GBDBCM, 2016 WL 8201629,
at *1 n.1 (S.D.N.Y. Dec. 30, 2016). “Although the Second Circuit has not yet addressed the issue, a number of well-

                                                        2
      Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 3 of 37



strength or validity of Sater’s affirmative defense of release and waiver. That is an issue to be

decided later in this litigation.


                                                BACKGROUND


        Plaintiffs bring this action against Sater, two companies he owns, Bayrock Group Inc.

(“Bayrock Inc.”) and Global Habitat Solutions, Inc. (“Global Habitat”), Daniel Ridloff, a former

business associate of Sater’s, RRMI-DR LLC, a company owned by Ridloff, Ferrari Holdings LLC,

and MEM Energy Partners LLC (“MEM Energy”). Plaintiffs allege that Sater and Ridloff assisted

Mukhtar Ablyazov, former chair of BTA Bank, JSC (“BTA”), and Viktor Khrapunov, former mayor

of the City of Almaty, Kazakhstan, to launder money that Ablyazov and Khrapunov stole from

Plaintiffs. They allege that the stolen funds were laundered through shell entities into various

investments and that Sater and Ridloff, through the defendant entities they control, knowingly

accepted and still possess millions of dollars of the stolen funds. Plaintiffs bring claims for

unjust enrichment and money had and received against all defendants. They also assert claims

for fraud, conversion, conspiracy under English law, and punitive damages against Sater and

Ridloff individually.


        The allegations in this action are intertwined with those in another action pending in

this Court, captioned City of Almaty, Kazahkstan, et al. v. Mukhtar Ablyazov, et al., 15-cv-5345

(AJN)(KHP) (the “Ablyazov Action”). The resolution of the instant motion is in large part



reasoned District Court decisions within this Circuit have concluded that a motion to compel arbitration is non-
dispositive, and therefore that a Magistrate Judge may decide the motion pursuant to 28 U.S.C. § 636(b)(1)(A) and
Fed. R. Civ. P. 72(a) rather than issue a report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and Fed.
R. Civ. P. 72(b).” Marcus, 2016 WL 8201629, at *1 n.1 (citing Cumming v. Indep. Health Ass'n, Inc., 2014 WL
3533460, at *1 (W.D.N.Y. July 16, 2014); Chen-Oster v. Goldman, Sachs & Co., 785 F. Supp. 2d 394, 399 n.1
(S.D.N.Y. 2011), rev'd on other grounds sub nom. Parisi v. Goldman, Sachs & Co., 710 F.3d 483 (2d Cir. 2013)).

                                                        3
      Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 4 of 37



dependent on the text of the relevant provisions in the agreement between Litco and Plaintiffs.

However, the Court sets forth details of the allegations in this action and the Ablyazov Action

for context.2 For purposes of the pending motion, the Court assumes the allegations in the

Complaint are true.


        1. Mukhtar Ablyazov


        Plaintiffs have sued Ablyazov in multiple lawsuits across the world as part of their

efforts to recover their stolen funds. Id. ¶ 35. In late 2009, a court in the United Kingdom

(“U.K.”) issued a worldwide freezing order against all of Ablyazov’s assets. Id. ¶ 36-37. That

order, in its amended form, covers multiple entities and offshore companies controlled by

Ablyazov and other affiliated individuals. Id.; see also City of Almaty, Kazakhstan v.

Ablyazov,15-cv-5345, 2019 WL 2324587 (S.D.N.Y. May 29, 2019) (permitting Plaintiffs to amend

complaint to add claim for enforcement of judgment against Ilyas Khrapunov). The freezing

order prohibits Ablyazov from diminishing or alienating any of his assets, including any held by

nominees, agents, or shell companies, without consent of the U.K. courts and BTA Bank’s

counsel. Id. ¶ 37. The freezing order also prohibits third parties from aiding Ablyazov to violate

its terms. Id. ¶ 40.




2
 For additional background on the Ablyazov Action, see City of Almaty, Kazakhstan v. Ablyazov, 15-cv-5345, 2019
WL 4747654 (S.D.N.Y. Sept. 30, 2019); 2019 WL 4126445 (S.D.N.Y. Aug. 30, 2019); 2019 WL 1430155 (S.D.N.Y.
March 29, 2019); 2018 WL 3579100 (S.D.N.Y. July 25, 2018); 2018 WL 1583293 (S.D.N.Y. March 27, 2018); 278 F.
Supp. 3d 776 (S.D.N.Y. 2017); 226 F. Supp. 3d 272 (S.D.N.Y. 2016); 2016 WL 5945912 (S.D.N.Y. June 24, 2016).

                                                       4
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 5 of 37



       Ablyazov violated the freezing order, leading to his being held in criminal contempt and

sentenced to 22 months imprisonment in the U.K. Id. ¶¶ 43-44. Sometime later, a U.K. court

issued a judgment against Ablyazov in favor of BTA Bank in the amount of $4 billion. Id. ¶ 47.


       2. Viktor and Ilyas Khrapunov


       Viktor Khrapunov (hereinafter, “Viktor”) is accused of abusing the powers of his office as

mayor of Almaty by transferring public assets to his family and affiliated shell companies.

Plaintiffs claim that Viktor laundered Almaty’s stolen assets through BTA Bank with the aid of

Ablyazov when he was chair of BTA Bank. Id. ¶¶ 56-61. In late 2007, Viktor fled Kazakhstan for

Switzerland to avoid criminal prosecution. Nonetheless, Kazakh authorities initiated criminal

proceedings and, in 2011, an arrest warrant was issued for Viktor. Id. ¶ 64. In 2012, the Public

Prosecutor of Geneva opened a money laundering investigation into the Khrapunov family

(collectively, the “Khrapunovs”) and ordered the freezing of the family’s Swiss assets. This

investigation is ongoing. Id. ¶ 65.


       Viktor is related through marriage to Ablyazov. Viktor’s son, Ilyas Khrapunov

(hereinafter, “Ilyas”), is married to Ablyazov’s daughter. Plaintiffs allege that Ablyazov sought

help from Ilyas to assist in laundering and monetizing stolen assets not yet discovered by BTA

Bank or governmental authorities. Id. ¶¶ 51-52, 61-62. And, in fact, a U.K. court found that

Ilyas had conspired with Ablyazov by assisting in the removal and transfer of funds to keep

them out of reach of that court’s freezing order. Id. ¶ 67. In August 2018, a U.K. court issued a

judgment against Ilyas in the amount of $424,110,000 plus interest. See generally City of




                                                 5
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 6 of 37



Almaty, 2019 WL 2324587 (permitting Plaintiffs to amend complaint to add claim for

enforcement of judgment against Ilyas Khrapunov).


       3. Felix Sater


       Felix Sater met the Khrapunovs in the mid-2000s to discuss possible joint business

opportunities while Sater was affiliated with an entity called Bayrock Group LLC (“Bayrock

LLC”). Id. ¶¶ 89-95. He met Ablyazov in 2007 at Ilyas’s wedding to Ablyazov’s daughter. Id. ¶

96. In 2008, shortly after the Khrapunovs fled to Switzerland, Bayrock LLC announced a

partnership with Swiss Development Group S.A. (“SDG”), a Swiss entity owned and controlled

by Ilyas and allegedly funded by Ablyazov and the Khrapunovs. Id. ¶ 99. Through this

relationship, Sater became much more involved with Ablyazov and the Khrapunovs.


       Plaintiffs assert that in or about 2011 Ilyas asked Sater to help launder funds that were

subject to the U.K. court’s freezing orders. Id. ¶¶ 102-03. As part of the scheme, Sater entered

into a personal consulting agreement with Swiss Promotion Group (“SPG”), another company

owned and controlled by Ilyas. Id. ¶¶ 104-05. As a consultant to SPG, Sater allegedly assisted

Ablyazov and the Khrapunovs in funneling stolen funds into various U.S. investments. Plaintiffs

allege that Sater not only profited from these investment schemes, but also that his companies,

Bayrock Inc. (an entity with no relationship to Bayrock LLC) and Global Habitat, received and

still possesses stolen funds. Id. ¶¶ 198-211. They also contend that Sater assisted a company

called Triadou SPV S.A. (“Triadou”), a defendant in the Ablyazov Action allegedly controlled by

the Khrapunovs, to launder some of the stolen funds into U.S. real estate investments. City of




                                                6
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 7 of 37



Almaty, Kazakhstan v. Ablyazov, 15-cv-5345, 2019 WL 2865102, at *3–4 (S.D.N.Y. July 3, 2019)

(describing Sater’s interactions with Triadou).


       Sater had a falling out with the Khrapunovs in or about 2013 in connection with an

investment referred to as the Tri-County Mall investment, resulting in a lawsuit in which Sater

was accused of improperly retaining funds. That suit was quickly settled, and Sater wound up

with approximately $20 million in the settlement. Plaintiffs contend that the settlement money

is also derived from their stolen funds.


       In the spring of 2015, a dispute arose concerning another real estate investment on

which Sater had advised and which led to the filing of the Ablyazov Action. According to the

allegations in the Ablyazov Action, Triadou was seeking to recover an investment in the Flatotel

(located in New York City), but when Plaintiffs learned of Triadou’s attempts to recover its

investment, they asserted rights over the money on the grounds that the investment money

was derived from their stolen funds. By early July 2015, an interpleader action was filed in New

York State Supreme Court to determine whether $21 million from the Flathotel investment

should be discharged to Triadou or, alternatively, to Almaty. That action was removed to this

Court in the form of the Ablyazov Action.


       5.      Litco


       In the spring of 2015 (shortly before the Ablyazov Action commenced), Sater formed

Litco to act as a consultant to parties in litigation. Robert Wolf of Moses & Singer LLP, counsel

for Litco, contacted Plaintiffs to offer help in recovering their stolen assets. Doc. No. 78, Sater

Aff. ¶¶ 2-3. Wolf indicated that Litco could provide useful information to Plaintiffs. In June


                                                  7
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 8 of 37



2015, Litco entered into a Confidential Assistance Agreement (“CAA” or the “Litco agreement”)

with Kazakhstan, Almaty, BTA Bank, and Arcanum, a private investigative firm hired by

Plaintiffs. Id. ¶ 3 & Ex. 1, CAA. The CAA provided that Litco would provide information,

assistance, and cooperation to Arcanum, including by identifying witnesses and locating

Plaintiffs’ stolen assets. In exchange, Kazakhstan, Arcanum, Almaty, and BTA Bank agreed to

pay Litco a $100,000 monthly fee and give Litco 16% of the stolen assets recovered with Litco’s

assistance. Id. ¶ 5; see Sater Aff. Ex. B, AAA Statement of Claim; City of Almaty, 2019 WL

2865102, at *2 .

       Arcanum negotiated the CAA on behalf of Kazakhstan, Almaty, and BTA Bank. Id. Sater

did not directly negotiate on Litco’s behalf. Rather, Wolf negotiated the terms of the CAA with

Arcanum, keeping Sater’s name and connection to Litco secret. Sater testified that he wanted

to hide his affiliation with Litco because, among other things, he feared that Ablyazov and the

Khrapunovs had spies and would learn that he was assisting Plaintiffs. Further, “in light of the

well-known and wide spread corruption and violence in Kazakhstan, including the alleged

murder of the former head of BTA [Bank] at the alleged direction of Ablyazov,” he was

concerned about harm that might befall him or his family. Sater Aff. Ex. B, AAA Statement of

Claim ¶ 32; Doc. No. 89, Schwartz Decl. Ex. 1, Sater Dep. Tr., vol. 2, 143-44. Accordingly, Sater’s

name is not mentioned anywhere in the CAA, and Sater did not sign the CAA on behalf of Litco.

A different individual named Kalsom Kam signed the CAA as a Director of Litco. The CAA

expressly provides that Litco would not identify or produce to Arcanum any potential witness

who has an ownership interest in Litco, a provision which Sater apparently believed would

prevent him from becoming a witness in the Ablyazov Action. See Sater Aff. Ex. A, CAA ¶ 6(e).


                                                 8
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 9 of 37



       To further prevent Plaintiffs from learning Sater’s affiliation with Litco, Wolf negotiated

a separate Non-Disclosure Agreement (“NDA”) with Arcanum providing that if it learned the

identity of Litco’s owner, it would not reveal his identity to Plaintiffs or their attorneys. Sater

Aff. Ex. B, AAA Statement of Claim ¶¶ 32-38; Schwartz Decl. Ex. 3 §§ 1-2. Wolf also included a

provision in the NDA requiring Arcanum, at Litco’s request, to return or destroy all materials

reflecting the identity of Litco’s owner. Schwartz Decl. Ex. 3 § 4.


       Although Sater has acknowledged in sworn testimony that “the obligations under the

[CAA] are between Litco and BTA [Bank] and City of Almaty, not myself personally,” Schwartz

Decl., Ex. 1, Sater Dep. Tr., vol. 1, 31, he contends that certain provisions in the CAA protect him

personally, including the release provision and the arbitration provision.


       The release provision in the CAA provides a waiver of claims by Plaintiffs against Litco

and related entities and persons. Sater Aff. Ex. A, CAA ¶ 10. The provision is broad insofar as it

purports to release Litco as well as Litco’s “predecessors, successors, direct or indirect parent

companies, direct and indirect subsidiary companies, and its past, present, and future officers,

directors, shareholders, interest holders, members, partners, attorneys, agents, employees,

managers and representatives.” Id. The waiver purports to release this broad group from

       “all known and/or unknown charges, complaints, claims, grievances, liabilities,
       obligations, promises, agreements, controversies, damages, actions, causes of
       action, suits, rights, demands, costs, losses, debts, penalties, fees, wages,
       medical costs, pain and suffering, mental anguish, emotional distress, expenses,
       and punitive damages, of any nature whatsoever, known or unknown, which
       such Releasors have, or may have had, against the [r]eleasees, whether or not
       apparent or yet to be discovered, or which may hereafter develop, for any acts
       or omissions related to or arising from this Agreement, the [r]eleasees' previous,
       current or future contractual obligations and any other matter between the
       Parties, and/or any other claims under applicable local, federal or ethical rules,
       regulations, statutes and laws.”
                                                  9
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 10 of 37




Id. The release expressly carves out and does not waive claims against “any of the Khrapunov

Entities or Ablyazov Entities.” Id. The Khrapunov Entities are defined as “Victor Khrapunov,

members of his family and entities which they own or control.” Id., Recital B. The Ablyazov

Entities are defined as “Mukhtar Ablyazov, members of his family and entities which they own

or control.” Id.

       The arbitration provision in the CAA is also broad. It states that “[a]ny dispute, claim or

controversy arising out of or relating to this Agreement or the breach, termination,

enforcement, interpretation or validity thereof, including the determination of the scope or

applicability of this agreement to arbitrate, shall be settled by final and binding arbitration, in

New York, New York, administered by the American Arbitration Association (“AAA”), in

accordance with its Commercial Arbitration Rules, and with the procedures required under New

York law.” Sater Aff. Ex. A, CAA ¶ 14. The provision requires that the arbitrator apply New York

law when construing the CAA and disputes arising under it and states that the arbitrator’s

decision “shall be conclusive and binding upon the Parties.” Id. “Parties” are defined as Litco

LLC, Arcanum (Asia) Limited, Republic of Kazakhstan, The City of Almaty, Kazakhstan, and BTA

Bank JSC. Id., Introductory Paragraph and signature pages.


       Between 2015 and 2018, Litco identified various witnesses with knowledge about

Plaintiffs’ stolen assets to assist Plaintiffs in the Ablyazov Action. Litco received approximately

$2.7 million under the CAA during this period. Sater Aff. Ex. B, AAA Statement of Claim ¶ 55.

Sater met personally with Plaintiffs’ counsel in the Ablyazov Action to provide information

about which he had personal knowledge to assist them in their prosecution of that action. This


                                                 10
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 11 of 37



led Plaintiffs to name Sater as a witness in the Ablyazov Action. At his deposition, Sater

revealed that he was the owner of Litco and had received substantial sums from Plaintiffs under

the CAA. Id. ¶ 60. Plaintiffs, claiming to have just learned that Sater owned Litco, then

terminated their agreement with Litco.3 Id. ¶ 61.


         6.       Litco Commences Arbitration Against Plaintiffs


         In October 2018, less than a month after Plaintiffs terminated their agreement with

Litco, Litco commenced the arbitration against Plaintiffs seeking payments due under the CAA.

Later, Litco added a claim seeking a declaratory judgment enforcing the release provision in the

CAA and finding that Sater is a released party under that provision. Sater Aff. ¶¶ 9-11 & Ex. 2,

AAA Statement of Claim. Litco also requests its costs and attorneys’ fees for having to defend

Sater in this litigation, claiming that it must indemnify Sater “for costs and expenses incurred

and damages suffered as a result of the work Sater performed pursuant to the CAA, including

for claims asserted [in this litigation] in violation of the Release in the CAA.” Id. ¶ 96.


         Plaintiffs and the other Respondents in the Litco arbitration argue that Litco violated

various provisions of the CAA by proffering Sater as a witness when it knew he had an

ownership interest in Litco, by providing information in breach of a provisions in the consulting

agreement Sater had with SPD, and by failing to timely provide information to Plaintiffs’

counsel in connection with the Ablyazov Action. Schwartz Decl. Ex. 4. Plaintiffs also argue that

the arbitration panel does not have jurisdiction to adjudicate Litco’s claims pertaining to the



3
  A sanctions motion is pending in the Ablyazov Action against Plaintiffs for, among other things, failing to disclose
the CAA to the defendants and paying a fact witness (Sater) for testimony. Plaintiffs contend that they did not
know that Sater was affiliated with Litco.

                                                         11
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 12 of 37



release and that the CAA is void ab initio because Litco fraudulently induced the Plaintiffs to

enter into the CAA by concealing Sater’s receipt of more than $20 million of the stolen funds, as

well as his dual status as a witness and the sole owner of Litco. Doc. No. 90, Pls.’ Opp’n Br. at

10. The arbitration trial is anticipated to occur no later than the second quarter of 2020. Doc.

No. 79, Levi Aff. ¶ 9. However, the timeline may be extended because the arbitration panel is

currently considering whether to bifurcate the arbitration proceeding to first determine

whether the CAA is void ab initio and then, only if needed, to determine other issues raised by

the parties. See Oral Arg. Tr., 43:25-45:18, Nov. 18, 2019.


             7. Procedural History of this Action


        Plaintiffs commenced this action against Sater and the other defendants in March 2019.

Sater asserts that Plaintiffs schemed to take advantage of Litco’s assistance while building a

case against him, then refused to pay Litco, and bullied him and Litco by filing this action. Sater

Aff. ¶ 14.


        Sater concedes that Plaintiffs’ claims against him in this action are not subject to

arbitration but has filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12. His

motion to dismiss argues that any claim for recovery of funds on Plaintiffs’ unjust enrichment

and conversion claims are time-barred, that Plaintiffs fail to state a claim of unjust enrichment

insofar as Plaintiffs failed to allege that Sater and his companies had direct dealings or a quasi-

contractual relationship with Plaintiffs, that Plaintiffs fail to state a claim of fraud because no

misrepresentations are attributed to Sater and his companies, and that the other claims are not

legally cognizable. See Doc. Nos. 66-67.


                                                 12
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 13 of 37



       Notably, Sater does not raise the defense of waiver and release in his motion, though he

initially told this Court that the defense would be included in the motion. Rather, because the

issue of the release has been raised in the arbitration by Litco, Sater seeks a stay of this action

pending an arbitral ruling on the release, arguing that a favorable arbitral ruling for Litco will be

binding on this Court and dispositive on the issue of his affirmative defense of waiver and

release. Sater asks the Court to resolve his motion to dismiss and, if that motion is denied or

denied in part, to stay all discovery and other proceedings in this matter as to all defendants

pending the outcome of the arbitration. Alternatively, he asks that the stay be granted at least

as to any claims remaining against him.


                                         LEGAL STANDARD


       Section 2 of the FAA provides that a written agreement to arbitrate “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The Supreme Court has directed courts to “rigorously

enforce arbitration agreements according to their terms.” Am. Express Co. v. Italian Colors

Rest., 133 S. Ct. 2304, 2309 (2013) (citation and internal quotation marks omitted). Section 3 of

the FAA further provides that if any suit is brought in federal court “upon any issue referable to

arbitration,” the court, “upon being satisfied” that an issue involved in the suit is referable to

arbitration, “shall on application of one of the parties stay the trial of the action until such

arbitration has been had in accordance with the terms of the agreement.” 9 U.S.C. § 3.

Whether parties agreed to arbitrate is determined by state law. Bell v. Cendant Corp., 293 F.3d

563, 566 (2d Cir. 2002).



                                                 13
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 14 of 37



       The party moving to compel arbitration bears the initial burden of showing that an

arbitration agreement exists by a preponderance of the credible evidence. Fleming v. J. Crew,

No. 16-cv-2663 (GHW), 2016 WL 6208570, at *3 (S.D.N.Y. Oct. 21, 2016) (citing Couch v. AT&T

Servs., Inc., No. 13-cv-2004 (DRH) (GRB), 2014 WL 7424093, at *3 (E.D.N.Y. Dec. 31, 2014)); see

Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995). “A preponderance of the

evidence means such evidence which, when considered and compared with that opposed to it,

produces a belief that what is sought to be proved is more likely true than not.” Bernardino v.

Barnes & Noble Booksellers, Inc., No. 17CV04570LAKKHP, 2017 WL 7309893, at *2 (S.D.N.Y.

Nov. 20, 2017) (citation omitted), adopted by, No. 17-CV-4570 (LAK), 2018 WL 671258 (S.D.N.Y.

Jan. 31, 2018), aff’d, 763 F. App'x 101 (2d Cir. 2019).

       If the movant meets this prima facie showing, the burden shifts to the non-movant to

show that: (i) it did not consent to arbitration, (ii) the arbitration agreement is invalid or

unenforceable, or (iii) the arbitration agreement does not encompass the claims the movant

wishes to arbitrate. See Porcelli v. JetSmarter, Inc., No. 19 CIV. 2537 (PAE), 2019 WL 2371896,

at *3 (S.D.N.Y. June 5, 2019) (citations omitted); Application of Whitehaven S.F., LLC v. Spangler,

45 F. Supp. 3d 333, 342-43 (S.D.N.Y. 2014), (citing Green Tree Fin. Corp.-Alabama v. Randolph,

531 U.S. 79, 90-92 (2000), aff’d, 633 F. App’x 544 (2d Cir. 2015).

       The standard for a stay considers the same factors but also evaluates whether all or only

some of the claims are arbitrable. If only some of the claims are arbitrable, then the court must

decide whether to stay the balance of proceedings pending arbitration. Porcelli, 2019 WL

2371896, at *3 (citing Guyden v. Aetna. Inc., 544 F.3d 376, 382 (2d Cir. 2008)).




                                                  14
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 15 of 37



        When deciding a motion to compel arbitration and stay all or part of a litigation

pursuant to the FAA, the court applies a “standard similar to that applicable for a motion for

summary judgment.” Myer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir. 2017) (quoting Nicosia

v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016)). Under this standard, the court considers

all relevant, admissible evidence contained in the pleadings, admissions on file, and affidavits.

Id. (citations omitted). In the absence of a genuine issue of material fact regarding the

formation of the arbitration agreement, the motion to compel and to stay the litigation (in

whole or in part) must be granted if the dispute falls within the scope of the arbitration

agreement.4 Id.

        Courts also have the inherent power to issue a stay as a case management tool. Credit

Suisse Securities (USA) LLC v. Laver, 2019 WL 2325609, *2 (S.D.N.Y. May 29, 2019); Sierra Rutile

Ltd. v. Katz, 937 F.2d 743, 750 (2d Cir. 1991) (“[W]e have recognized that the district courts

have ‘inherent power’ to grant stays in certain circumstances.”). Stays are appropriate when

they promote judicial economy and avoid confusion and possibly inconsistent results. Louis

Berger Grp., Inc. v. State Bank of India, 802 F. Supp. 2d 482, 490 (S.D.N.Y. 2011). Courts look to

the prejudice to plaintiffs, the interests of and burdens on the defendants, the interest of the

courts, the interest of persons not parties to the civil litigation, and the public interest. Id. at

489 (citing Guyden, 544 F.3d at 382).




4
  Separate and apart from the issue of the formation of an arbitration agreement, the Court accepts as true the
factual allegations in the complaint that relate to the underlying dispute between the parties for purposes of a
motion to compel. Schnabel v. Trilegiant Corp., 697 F.3d 110 (2d Cir. 2012).

                                                        15
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 16 of 37



                                                       DISCUSSION

        1. Whether This Motion is Properly Before this Court


        The threshold issue of arbitrability “is an issue for judicial determination [u]nless the

parties clearly and unmistakably provide otherwise.” Schneider v. Kingdom of Thailand, 688

F.3d 68, 71 (2d Cir. 2012) (alteration in original) (quoting Howsam v. Dean Witter Reynolds, Inc.,

537 U.S. 79, 83 (2002)). The arbitration provision in the CAA purports to assign the issue of

arbitrability to the arbitrator, but Sater is not a signatory to the CAA. Plaintiffs did not enter

into any agreement with Sater. Additionally, Sater concedes he made efforts to hide his

affiliation with Litco from Plaintiffs and insisted that Arcanum, Plaintiffs’ investigative firm,

enter into the NDA to shield his affiliation from Plaintiffs and their counsel. For these reasons,

the Court concludes there is not a clear and unmistakable agreement between Plaintiffs and

Sater to submit the question of the arbitrability of disputes between them to an arbitrator. See

Kwatinetz v. Mason, 356 F. Supp. 3d 343, 347–48 (S.D.N.Y. 2018) (finding that there was not a

clear and unmistakable agreement to arbitrate because parties seeking to enjoin arbitration

were not signatories to the contract providing that the issue of arbitrability is for the arbitrator,

and therefore, the issue of arbitrability was for the court to determine); Nat’l Union Fire Ins. Co.

of Pittsburgh, PA v. Stucco Sys., LLC, 289 F. Supp. 3d 457, 466 (S.D.N.Y. 2018) (holding that

“whether [the non-signatory] is to be a party to the [arbitration agreement] is an issue for

judicial determination first”).5 Accordingly, the issue of arbitrability is properly before this


5
 The United States Supreme Court’s recent decision in Henry Schein, Inc. v. Archer and White Sales, Inc., 139 S.Ct.
524 (2019), does not alter this conclusion because it concerned parties to an arbitration agreement who disputed
whether a claim came within the scope of the agreement. The plaintiff argued that the defendant’s position that
the claim was arbitrable was “wholly groundless” based on the plain language of the agreement. Id. at 528. The
parties, however, had agreed to submit the issue of arbitrability to the arbitrator. Id. The Supreme Court found

                                                        16
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 17 of 37



Court. The parties have not argued otherwise, and Sater’s counsel agreed at oral argument

that this motion is properly before this Court. Oral Arg. Tr. 35:17-36:5, Nov. 18, 2019.

             2. Whether Sater, a Non-Party to the CAA, May Invoke Section 3 of the FAA

         Arbitration is a matter of contract. See, e.g., Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63,

67 (2010); Kwatinetz, 356 F. Supp. 3d 3 at 347. The court has no authority to mandate

arbitration when the parties have not agreed to arbitrate. Merrill Lynch Inv. Managers v.

Optibase, Ltd., 337 F.3d 125, 131–32 (2d Cir. 2003) (citing United Steelworkers of Am. V.

Warrior Gulf Navigation Co., 363 U.S. 574, 582 (1960)); see AT & T Technologies, Inc. v.

Communications Workers, 475 U.S. 643, 648–49 (1986) (“[A]rbitrators derive their authority to

resolve disputes only because the parties have agreed in advance to submit such grievances to

arbitration”); United Steelworkers, 363 U.S. at 581 (noting that an arbitrator “has no general

charter to administer justice for a community which transcends the parties” but rather is “part

of a system of self-government created by and confined to the parties” (citation omitted)).

Thus, a court should not construe an arbitration agreement “so broadly [] as to encompass

claims and parties that were not intended by the original contract.” Thomson-CSF, S.A. v.

American Arbitration Ass’n, 64 F.3d 773, 776 (2d Cir. 1995); accord Kwatinetz, 356 F. Supp. 3d

at 347; see also Manigault v. Macy’s East, LLC, 318 F. App’x 6, 7-8 (2d Cir. 2009) (summary

order) (“It is ‘well settled’ under New York law that arbitration will not be compelled absent the

parties’ ‘clear, explicit and unequivocal agreement to arbitrate.’” (quoting Fiveco, Inc. v. Haber,




there was no “wholly groundless” exception to arbitrability, and that even if a court thinks that the arbitrability
claim is wholly groundless, it may not override the parties’ agreement to submit the arbitrability issue to the
arbitrator. Id. passim. In this case, Sater is not a party to the agreement to arbitrate and a “wholly groundless”
exception has not been invoked.

                                                          17
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 18 of 37



11 N.Y.3d 140, 144 (2008))). Sater is not a party to the CAA and, thus, there is no agreement to

arbitrate between and among Sater and the Plaintiffs. However, this does not end the inquiry.

        A non-signatory may be bound to an arbitration agreement “if so dictated by the

ordinary principles of contract and agency.” Thomson-CSF, S.A., 64 F.3d at 776 (internal

quotation marks omitted). As noted above, the Court looks to state law to determine whether

Sater, as a non-signatory, can be bound to the arbitration provision in the CAA and/or can

compel Plaintiffs to arbitrate with him. See Bell, 293 F.3d at 566. Similarly, when determining

whether a litigant who is not a party to an arbitration agreement may invoke Section 3 of the

FAA and seek a stay of litigation pending arbitration, the Court evaluates whether relevant state

contract law allows the non-signatory to enforce the agreement containing the arbitration

provision. Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 629-32 (2009). The parties have

agreed that New York law governs, so the Court looks to New York law to determine whether

Sater, as a non-party to the CAA, may force Plaintiffs to arbitrate whether the release provision

in the CAA bars this action and invoke Section 3 of the FAA to stay this action pending the

outcome of the Litco arbitration. 6


        The five “traditional” theories for binding non-signatories to arbitration agreements are

incorporation by reference, assumption, agency, veil-piercing/alter ego, and estoppel. Arthur

Anderson, 556 U.S. at 631 (recognizing “‘traditional principles’ of state law allow a contract to

be enforced by or against nonparties to the contract through ‘assumption, piercing the

corporate veil, alter ego, incorporation by reference, third-party beneficiary theories, waiver


6
 Federal law and New York law are materially the same on the issue of whether a non-signatory may enforce an
arbitration agreement. See, e.g., Government Employees Ins. Co. v. Grand Medical Supply, Inc., 11 Civ. 5339, 2012
WL 2577577, at *3 (E.D.N.Y. July 4, 2012).

                                                       18
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 19 of 37



and estoppel’”) (citation omitted); Thomson-CSF S.A., 64 F.3d at 776-77. Courts also have

estopped “a signatory from avoiding arbitration with a nonsignatory when the issues the

nonsignatory is seeking to resolve in arbitration are intertwined with the agreement that the

estopped party has signed.” Thomson-CSF S.A., 64 F.3d at 779 (emphasis in original); see Sokol

Holdings, Inc. v. BMB Munai, Inc., 542 F.3d 354, 358-61 (2d Cir. 2008) (surveying case law in

which non-signatory has compelled a signatory to arbitrate); Government Employees Ins. Co. v.

Grand Medical Supply, Inc., 11 Civ. 5339, 2012 WL 2577577, at *3 (E.D.N.Y. July 4, 2012)

(surveying state case law and finding that the “New York Court of Appeals would recognize

estoppel as a ground by which a non-signatory can compel a signatory to arbitrate, and would

adopt the Second Circuit’s well-developed analysis on” the theory); 332 E. 66th St., Inc. v.

Walker, 106 N.Y.S.3d 727 (N.Y. Sup. Ct. 2018) (finding that a non-signatory may compel

arbitration with a signatory); but see Rosenbach v. Diversified Grp., Inc., 833 N.Y.S.2d 78, 78–79

(App. Div. 2007) (suggesting that equitable estoppel does not enable a non-signatory “to

compel signatories to an arbitration agreement to arbitrate.”).

       The theories relevant to the motion before the Court are whether Sater, as an

officer/member of Litco or as a third-party beneficiary of the release provision in the CAA, can

force Plaintiffs to arbitrate his affirmative defense to the claims in this case or otherwise estop

Plaintiffs from avoiding their arbitration agreement with Litco vis-à-vis his claim that the

agreement releases claims against him personally and bars this action. Each theory is

addressed in turn below.




                                                 19
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 20 of 37



           a. Whether Sater, As An Officer/Member of Litco, Can Compel Plaintiffs to
              Arbitrate

       Sater argues that he is entitled to enforce the CAA’s arbitration clause because he is a

member and principal of Litco. New York permits corporate officers and employees to enforce

arbitration agreements entered into by their corporation in certain circumstances. See Degraw

Const. Grp., Inc. v. McGowan Builders, Inc., 58 N.Y.S.3d 152, 155 (App. Div. 2017). Sater relies

on DeGraw Construction Group, Inc. v. McGowan Builders, Inc., in which the plaintiff

commenced an action to foreclose a mechanic’s lien against the defendant company because it

had failed to pay plaintiff for certain construction work. Id. at 154. The complaint also included

various causes of action sounding in tort (e.g., conversion and unjust enrichment) against the

defendant company and individual officers. Id. The individual defendants moved to compel

arbitration on the tort causes of action as to them because the agreement between plaintiff

and the corporate defendant contained an arbitration provision. Id. The trial court held that

the individual defendants could not enforce the arbitration provision because they were not

signatories to the contract. Id. The Appellate Division reversed because the alleged misconduct

attributed to the individual defendants related to their behavior as employees and officers of

the corporate defendant. Id. at 155. The Appellate Division reasoned that, because “a

corporation can only act through its officers and employees, any breach of the agreement

would necessarily have to occur as a result of some action or inaction attributable to an officer

or employee of the company.” Id. (internal quotation marks and citation omitted).


       The New York Court of Appeals previously applied this reasoning with respect to owners

of a company in Hirschfeld Productions Inc. v. Mirvish, which held that a rule allowing corporate


                                                20
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 21 of 37



officers and employees to enforce arbitration agreements entered into by their corporation is

“necessary not only to prevent circumvention of arbitration agreements but also to effectuate

the intent of the signatory parties to protect individuals acting on behalf of the principle in

furtherance of the agreement.” 673 N.E.2d 1232, 1233 (1996). In Hirschfeld, individual

defendants David and Edwin Mirvish (collectively, the “Mirvishes”) were owners and officers of

Mirvish Productions, a theatrical production company. Id. at 6. The plaintiff and Mirvish

Productions entered into an agreement to produce a theatrical production at a theater also

owned by the Mirvishs. Id. The joint venture agreement contained an arbitration clause

governing disputes arising from or relating to interpretation of the agreement. Id. The play

was a flop. Id. The plaintiff then sued the Mirvishes in court in their capacities as officers of

Mirvish Productions for tortious interference with contract and breach of fiduciary duty. Id.


       The Court of Appeals recognized that “[f]ederal courts have consistently afforded agents

the benefit of arbitration agreements entered into by their principles to the extent that the

alleged misconduct relates to their behavior as officers or directors or in their capacities as

agents of the corporation.” Id. (collecting cases). Because the plaintiff’s suit was directed to

misconduct related to Mirvish Productions’ failure to produce and promote the play, not to the

Mirvishes’ roles as owners of the theater or their conduct unrelated to the breach of contract,

the court found that the Mirvishes could enforce the arbitration agreement against the plaintiff

even though they were not signatories to the contract containing the arbitration provision. Id.

The Court of Appeals therefore deemed a stay of the court action pending arbitration

appropriate. Id.; see also Highland HC, LLC v. Scott et al., 978 N.Y.S.2d 302 (2014) (holding that

principals of architecture firm were entitled to enforce an arbitration provision and compel

                                                 21
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 22 of 37



arbitration of plaintiff’s claims pursuant to arbitration clause in contracts between the plaintiff

and the architecture firm because the claims involved principals’ behavior as agents of the

firm); cf. Kwatinetz, 356 F. Supp. 3d at 350-52 (S.D.N.Y. 2018) (holding that non-signatories to

an arbitration agreement could enjoin arbitration brought against them by former president of

basketball league they owned; although the petitioners were mentioned in various provisions

within the agreement containing the arbitration provision, nothing in the agreement “clearly

and explicitly” evinced an intent by petitioners to be bound to arbitrate because the provisions

that mentioned them were entirely unrelated to arbitration).


       Unlike DeGraw, in which the claims against the non-signatory officers of the company

pertained to their conduct in carrying out their company’s obligations under a contract

containing an arbitration provision, the claims against Sater in this action do not pertain to his

conduct in carrying out Litco’s obligations. Likewise, unlike the Mirvishes in Hirshfeld, who

were being sued for conduct related to the alleged breach of a contract by their company, Sater

is being sued for conduct unrelated to Litco or his work for Litco. Plaintiffs’ claims center on

actions taken by Sater in his personal capacity or as a consultant to or agent of entities allegedly

controlled by Ablyazov or the Khrapunovs well before Litco ever was formed. Sater points to no

case holding that a corporate officer can take advantage of an arbitration clause in his

company’s contract in circumstances like those presented here. Nor does Sater point to any

New York case that has compelled arbitration of an individual’s affirmative defense to claims

that are not arbitrable.

       Under New York law, the right to compel arbitration does not extend to a non-signatory

unless the language of the arbitration provision itself suggests that the signatories intended to

                                                 22
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 23 of 37



confer upon the non-signatory a right to compel arbitration. See Republic of Iraq v. ABB AG,

769 F. Supp. 2d 605, 612-13 (S.D.N.Y. 2011) (discussing New York case law), aff'd sub nom. The

Republic of Iraq v. BNP Paribas USA, 472 F. App'x 11 (2d Cir. 2012). An evaluation of the

arbitration provision in the CAA also does not support Sater’s argument that he can force

Plaintiffs to arbitrate his affirmative defense merely because he is an officer/member of Litco.

The arbitration provision in the CAA covers

       “[a]ny dispute, claim or controversy arising out of or relating to this Agreement
       or the breach, termination, enforcement, interpretation or validity thereof,
       including the determination of the scope or applicability of this agreement to
       arbitrate, shall be settled by final and binding arbitration, in New York, New York,
       administered by the American Arbitration Association (“AAA”), in accordance
       with its Commercial Arbitration Rules, and with the procedures required under
       New York law.”

Sater Aff. Ex. A, CAA ¶ 14. This language clearly does not encompass claims arising from

conduct that occurred prior to the existence of the CAA and unrelated to the parties’

obligations under the CAA. See generally id.

       To the extent Sater argues that a claim concerning the release provision falls within the

scope of the arbitration provision, and therefore that he can take advantage of the arbitration

provision, his argument fails because the release provision must be separately considered from

the arbitration provision. See Kwatinetz, 356 F. Supp. 3d 3 at 349-50 (analyzing an arbitration

provision separately from the rest of the contract); Republic of Iraq, 769 F. Supp.2d at 612-14

(discussing New York case law). The arbitration provision pertains only to arbitration between

the “Parties” to the CAA, and the “Parties” are defined as the signatories to the CAA. Sater Aff,

Ex. A, CAA at 1, 9-10. Sater is not a signatory and not a “Party” to the CAA. The arbitration

provision also states that any arbitration award is binding only on the Parties to the CAA. Id. ¶


                                                23
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 24 of 37



14. Nothing in the arbitration provision indicates that a non-signatory officer of Litco can utilize

or take advantage the arbitration provision or that Plaintiffs agreed to arbitrate claims against

officers and members of Litco unrelated to their work for Litco under the CAA.

        The Court also notes that Litco appears to argue in the pending arbitration that the

release in the CAA was designed to protect Litco from being embroiled in litigation arising out

of its officers’ and agents’ conduct on behalf of Litco. Litco’s stated interest in enforcing the

release provision pertains to its possible duty to indemnify Sater for his defense fees in this

action insofar as it claims that it must indemnify Sater “for costs and expenses incurred and

damages suffered as a result of the work Sater performed pursuant to the CAA, including for

claims asserted [in this litigation] in violation of the Release in the CAA.” See Sater Aff. Ex. B,

AAA Statement of Claim ¶ 96. This indicates that Litco believes the release provision directly

benefits Litco. Any benefit to Sater as an officer/member of Litco is indirect.7 Indeed, Sater

acknowledges that any benefits to him under the under the Litco agreement are indirect,

emphasizing in his deposition in the Ablyazov Action that “the obligations under the [CAA] are

between Litco and BTA [Bank] and City of Almaty, not myself personally.” Schwartz Decl., Ex. 1,

Sater Dep. Tr., vol. 1, 31. That the benefits under the CAA flowed only indirectly to Sater is

another reason Sater’s argument fails. Cf. Kwatinetz, 356 F. Supp. 3d at 350-52 (finding that the

benefits of corporate agreement containing arbitration clause flowed only indirectly to owners




7
 Given that the claims in this litigation do not concern work Sater performed under the CAA, the indemnification
argument is dubious. See Sater Aff. ¶¶ 9-11 & Ex. 2, AAA Statement of Claim ¶ 96. But, the Court does not need
to need to resolve Litco’s indemnification obligation, as this is not an issue before this Court.




                                                       24
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 25 of 37



of company, which supported owners’ argument that claims brought against them in their

personal capacity were not arbitrable).


       In sum, the rationale employed by New York courts for allowing corporate officers,

employees, and principals to enforce arbitration agreements agreed to by their corporations –

to prevent circumvention of arbitration agreements and effectuate the intent of the signatory

parties to protect individuals acting on behalf of the principle in furtherance of the

agreement—is inapplicable here. Accordingly, New York law does not support Sater’s

argument that he can force Plaintiffs to arbitrate his affirmative defense to this litigation merely

because he is an officer and owner of Litco.


           b. Whether Sater is a Third-Party Beneficiary of the Arbitration Agreement
              Entitled to Enforce the Agreement

       Sater also argues that he is a beneficiary of the broad release provision in the CAA and,

as a result, may force Plaintiffs to arbitrate the applicability and enforceability of the release to

the claims against him in this action. Schwartz Decl., Ex. 10, Hr’g Tr. 11:20-24, June 4, 2019; see,

e.g., Oral Arg. Tr. 34:7-21, Nov. 18, 2019. “Under New York law, an intended third-party

beneficiary has standing to enforce an agreement entered into between others.” Solutia Inc. v.

FMC Corp., 385 F. Supp.2d 324, 336 (S.D.N.Y. 2005); accord Groval Knitted Fabrics, Inc. v. Alcott,

339 N.Y.S.2d 58, 61–62 (Sup. Ct. 1971), aff'd, 330 N.Y.S.2d 606 (App. Div. 1972), aff'd sub nom.

Groval Knitted Fabrics v. Alcott, 291 N.E.2d 395 (1972). A third party is a beneficiary of an

agreement when “recognition of a right to performance in the beneficiary is appropriate to

effectuate the intention of the parties and . . . the circumstances indicate that the promisee

intends to give the beneficiary the benefit of the promised performance.” Bayerische


                                                 25
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 26 of 37



Landesbank, New York Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 52 (2d Cir. 2012)

(citation omitted); cf. Nat'l Bank Ltd. v. Sec. Mgmt. Co., 816 N.Y.S.2d 414, 414–15 (2006); see

also Trans–Orient Marine Corp. v. Star Trading & Marine, Inc., 925 F.2d 566, 573 (2d Cir.1991)

(“An intended third party beneficiary will be found when it is appropriate to recognize a right to

performance in the third party and the circumstances indicate that the promisee intends to give

the third party the benefit of the promised performance.” (citing Restatement (Second) of

Contracts § 302 (1981))). Alternatively, a non-signatory may be considered a third-party

beneficiary where no other party can recover under the contract in the event of breach.

Europacific Asset Mgmt. Corp. v. Tradescape Corp., No. 03CIV.4556PKL, 2005 WL 497787, at *7

(S.D.N.Y. Mar. 2, 2005); Bd. of Educ. of Northport-E. Northport Union Free Sch. Dist. v. Long

Island Power Auth., 60 Misc. 3d 1222(A), Slip Op. (Sup. Ct. 2018) (citing Fourth Ocean Putnam

Corp. v. Interstate Wrecking Co., 485 N.E.2d 208, 44-45 (1985)). A party claiming to be a third-

party beneficiary “has the burden of demonstrating that he has an enforceable right.” Alicea v.

City of New York, 534 N.Y.S.2d 983 (App. Div. 1988) (citing Strauss v. Belle Realty Co., 469

N.Y.S.2d 948 (App. Div. 1983)); accord Redzepagic v. Hammer, No. 14 CIV. 9808 (ER), 2017 WL

780809, at *9 (S.D.N.Y. Feb. 27, 2017).

       There are several reasons why New York third-party beneficiary law does not permit

Sater to take advantage of the CAA’s arbitration provision. First, it is well settled that a third-

party beneficiary “is entitled only to those rights which the original parties to the contract

intended the third party to have.” Republic of Iraq, 769 F. Supp. 2d at 612 (quoting Williams v.

Progressive Ne. Ins. Co., 839 N.Y.S.2d 381 (App. Div. 2007)). Parties to a contract can intend for

a third party to benefit from some provisions in a contract and not others. Id. Thus, Sater must


                                                 26
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 27 of 37



demonstrate that the parties to the CAA intended him to benefit from the arbitration provision

specifically. Second, “because ‘the threshold for clarity of [an] agreement to arbitrate is greater

than with respect to other contractual terms, a court will not resort to construction or

implication’ to find that a contract invests a third-party with a right to compel arbitration.” Id.

(quoting Waldron v. Goddess, 473 N.Y.S.2d 136 (1984)). In other words, New York courts will

not compel a signatory to an arbitration agreement to arbitrate with a non-signatory unless the

agreement provides for such arbitration explicitly. Id. (citing H.I.G. Capital Mgmt., Inc. v.

Ligature, 650 N.Y.S.2d 124 (App. Div. 1996)); Greater New York Mutual Insurance Co. v. Rankin,

685 N.Y.S.2d 25, 26 (App. Div. 1999) (denying non-signatory right to compel arbitration because

nothing in the arbitration clause of agreement suggested that contract’s signatories intended to

confer upon the non-signatory the right to compel arbitration).

       Applying this law, while it is true that Sater is a member of Litco and that the release

purports to cover Litco’s members, nothing in the CAA itself suggests that Plaintiffs intended or

agreed to arbitrate with Litco’s members or other non-signatories to the agreement. Rather,

the arbitration provision discusses arbitration between the “Parties” (i.e., the signatories) and

states that the arbitrator’s decision is binding only on the Parties to the CAA. Because the

arbitration provision does not explicitly provide for arbitration with non-parties to the CAA,

Sater cannot enforce the arbitration provision. See Republic of Iraq, 769 F. Supp. 2d at 613-14

(finding that plaintiff did not have sufficient relationship with signatory to agreement that

contained arbitration provision that would entitle it to compel arbitration; stating that “had the

parties intended to extend the right of arbitration, they would not have drafted an arbitration

provision that singled out the ‘Parties’ and omitted any mention whatsoever of the [plaintiff]”).


                                                 27
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 28 of 37



        Furthermore, Sater, as the moving party, has not met his burden to demonstrate that he

is an intended third-party beneficiary of the CAA. There are serious factual disputes as to

whether Plaintiffs knew that Sater was affiliated with Litco before his deposition in the Ablyazov

Action. Sater’s name is not mentioned in the CAA, and Sater admits that he actively hid his

affiliation with Litco from Plaintiffs. Schwartz Decl., Ex. 1, Sater Dep. Tr., vol. 1, 358-59, vol. 2,

143-44 & Ex. 11, Hr’g Tr. 87, 145, Aug. 8, 2019; Sater Aff. Ex. 2, AAA Statement of Claim ¶ 32 &

Ex. B. Plaintiffs also have submitted affidavits and testimony from their agents attesting that

they did not know Sater was affiliated with Litco until his deposition in the Ablyazov Action.

Schwartz Decl., Ex. 5, Humphrey Decl. & Ex. 6, Mazzoleni Decl. & Ex. 11, Hr’g Tr, 234-35, Aug. 8,

2019. Drawing inferences in favor of the non-moving party, this evidence precludes a finding

on this motion that Sater was an intended third-party beneficiary of any provision in the CAA.

         Thus, New York law does not support Sater’s argument because the arbitration

provision itself does not extend to non-parties and because there are factual issues that

preclude a finding that Sater is an intended third party beneficiary of the CAA. See, e.g.,

Redzepagic v. Hammer, 2017 WL 780809, at *9-10 (S.D.N.Y. Feb. 27, 2017) (holding that

defendant in employment case was not an intended third-party beneficiary of attorney fee

shifting provision in a release agreement because it was not the only party that could recover

under the agreement, could not point to language in the agreement that gave rise to an

inference that the signatories intended to permit enforcement of the provision by the third-

party beneficiary, and there were no documents indicating that the defendant was an intended

beneficiary).




                                                  28
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 29 of 37



           c. Whether Sater Can Estop Plaintiffs from Avoiding their Arbitration Agreement
              With Respect the Effect of the Release in This Action

       Finally, the parties dispute whether Sater can force Plaintiffs to arbitrate the

enforceability of the release/his affirmative defense of waiver and release under a theory of

equitable estoppel. In Sokol Holding, Inc. v. BMB Munai, Inc., the Second Circuit set forth a test

for determining whether a non-signatory can estop a signatory to an arbitration agreement

from avoiding arbitration. 542 F.3d at 361. Under the test, the subject matter of the dispute

between the non-signatory and signatory must be intertwined with the contract providing for

arbitration. Id. A determination of intertwined-ness is dependent on the facts and

circumstances of the plaintiffs’ claims and the underlying agreement containing the arbitration

provision. Bankers Conseco Life Insurance Co. v. Feuer, 16 Civ. 7646, 2018 WL 1353279, at *5

(S.D.N.Y. Mar. 15, 2018). Additionally, the non-signatory and signatory must have a relationship

that is close enough to conclude that the signatory effectively consented to extend its

agreement to arbitrate to the non-signatory or that it would be inequitable to allow the

signatory to avoid arbitration. Sokol., 542 F.3d at 361. A determination of this prong of the

Sokol test focuses on the “role of the non-signatory defendants when the misconduct

occurred.” Bankers Conseco, 2018 WL 1353279, at *6. By applying the Sokol test, “arbitration

remains a matter of consent, and the doctrine of estoppel simply recognizes that consent can

be implied in certain limited circumstances.” Gov't Employees Ins. Co. v. Grand Med. Supply,

Inc., No. 11 CIV. 5339 BMC, 2012 WL 2577577, at *3 (E.D.N.Y. July 4, 2012) (citing Sokol, 542

F.3d at 361-62).

       In Sokol, the Second Circuit declined to estop the plaintiff from pursuing a claim in court

against a non-signatory to an arbitration agreement because the court found that the plaintiff

                                                29
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 30 of 37



did not consent to extend its agreement to cover the non-signatory defendant alleged to have

tortuously interfered with the plaintiff’s rights under the agreement. 542 F.3d at 357, 361-62.

       Similarly, in Ross v. American Express Co., the Second Circuit held that plaintiffs could

not be compelled to arbitrate a dispute with American Express Co. (“AMEX”) because AMEX

was a non-signatory to the cardholder agreements, was not mentioned anywhere in the

agreements, and had no role in the formation or operation of the agreements. 547 F.3d 137,

142-43, 148 (2d Cir. 2008). AMEX argued that the plaintiffs could not avoid arbitration under a

theory of equitable estoppel because plaintiffs accused it of conspiring with the signatory

defendants in a related litigation and plaintiffs’ claims against AMEX were intertwined with the

agreements with those defendants. Id. at 140-41. The Second Circuit reversed the district

court’s decision compelling arbitration, finding that the district court had improperly extended

“the principle of compelling arbitration through equitable estoppel to a situation where the

requisite contractual basis for arbitration [did] not exist.” Id. at 143. The Second Circuit held

that intertwined factual issues are insufficient to compel a signatory to an arbitration

agreement to arbitrate with a non-signatory. Id. at 145-46. It explained that “there must be a

relationship among the parties of a nature that justifies a conclusion that the party which

agreed to arbitrate with another entity should be estopped from denying an obligation to

arbitrate a similar dispute with the adversary which is not a party to the arbitration

agreement.” Id. (quoting Sokol, 542 F.3d at 359). In reaching this conclusion, the Second

Circuit noted that other cases in which courts have applied estoppel involved some sort of

known relationship between the non-signatory and a signatory to the arbitration agreement,

such as a corporate relationship, or where the non-signatory was explicitly named in the


                                                30
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 31 of 37



agreement. Id. at 144-45 (citing cases); cf. Moss v. BMO Harris Bank, N.A. 24 F. Supp. 3d 281

(E.D.N.Y. 2014) (noting that arbitration provision contemplated arbitration with parties to

contract but also explicitly with one party’s “agents” and “servicers” and, thus, plaintiffs could

be forced to arbitrate claims against agents and servicers under estoppel theory); Government

Employees, 2012 WL 2577577, at *4, *7 (holding that Sokol test was met where the plaintiffs’

claims were intertwined with insurance policies that contained the relevant arbitration

provisions and plaintiffs treated the non-signatory, an owner of the corporate signatory, as one

and the same); In re A2P SMS Antitrust Litig., 972 F. Supp. 2d 465, 477-80 (S.D.N.Y. 2013)

(finding that parties to the arbitration agreement were aware that by signing the agreement

they were entering into a relationship with the non-signatories, estopping plaintiffs from

avoiding arbitration with the non-signatory defendants).


       Sater cannot satisfy the Sokol test for compelling Plaintiffs to arbitrate with him. See

Sokol, 542 F.3d at 361-62. First, the dispute between Sater and the Plaintiffs in this lawsuit is

not intertwined with the CAA. Rather, the dispute relates to Sater’s conduct before the CAA

was signed and has nothing to do with Litco or Sater’s ownership and efforts on behalf of Litco.

Sater himself is not a party to the Litco arbitration, and the reason Litco is seeking a ruling on

the release appears to pertain to its obligation of indemnification to Sater. Sater’s affirmative

defense of release and waiver in this action is too attenuated from the CAA to meet the Sokol

intertwined-ness test. Cf. Bankers Conseco, 2018 WL 1353279, at *5-7 (granting motion to

compel arbitration filed by non-signatories to arbitration clause where majority of plaintiffs’

claims against defendants, the non-signatories, arose from formation, execution, and existence




                                                 31
    Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 32 of 37



of agreements containing arbitration provision so that the issues were substantially intertwined

with the claims against the defendants).

       Second, Plaintiffs’ relationship with Sater is not close. Though Litco agreed to assist

Arcanum in its efforts to uncover Plaintiffs’ stolen funds, nothing about the formation of the

CAA suggests that Plaintiffs implicitly consented to extend their agreement to arbitrate to cover

claims against Sater in his personal capacity or his personal affirmative defenses to such claims.

Sater admits that he hid his Litco affiliation from Plaintiffs and has argued that he never had any

direct dealings with or a contractual or quasi-contractual relationship with Plaintiffs. This

underscores the lack of a close relationship between Plaintiffs and Sater. Likewise nothing in

the CAA suggests that Plaintiffs implicitly consented to extend their agreement to arbitrate to

non-Parties to the CAA. Additionally, Sater presents no evidence that Plaintiffs treated him as

interchangeable with Litco or conspired with Litco with regard to the conduct that is the focus

of this action. See Ross, 547 F.3d 137, 142-43, 148 (reversing order compelling arbitration

because even though issues were intertwined with contract containing arbitration provision,

plaintiffs’ relationship with defendant was not sufficiently close to compel arbitration based on

estoppel theory); Bankers Conseco, 2018 WL 1353279, at *6 (finding close relationship

between plaintiffs and non-signatory to agreement containing arbitration provision because

allegations in the complaint asserted that signatories and non-signatories were involved in a

conspiracy). Sater certainly has not demonstrated by a preponderance of the evidence that he

and Plaintiffs had a close relationship in the formation of the CAA or that Plaintiffs knew that

Sater was affiliated with Litco at that time. And, as noted above, there are factual disputes as




                                                32
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 33 of 37



to whether Plaintiffs knew that Sater was affiliated with Litco at any time prior to his deposition

in the Ablyazov Action.

       Furthermore, Sater cites no case in which a court granted a motion to compel

arbitration or stay pending arbitration in similar circumstances under an estoppel theory (i.e.,

when a non-signatory to an arbitration agreement sought to compel a signatory to arbitrate an

affirmative defense to claims that are not arbitrable) under the Sokol test or New York law.

Accordingly, Sater, as a non-party to the CAA, may not compel Plaintiffs to arbitrate, under an

estoppel theory, the validity of the release vis-à-vis the claims in this action and/or his

affirmative defense of release and waiver because the issues in this action are not sufficiently

intertwined with the CAA and because Sater’s relationship with Plaintiffs is not close.

       Because Sater has failed to demonstrate that New York (or federal) law would permit

him to enforce the CAA’s arbitration provision under any theory (i.e., as an officer/member, as

a third-party beneficiary, or under equitable estoppel), he also may not invoke Section 3 of the

FAA to stay arbitration pending the outcome of the Litco arbitration. See Arthur Andersen, 556

U.S. at 633.

           3.Whether The Court Should Stay This Case Under its Inherent Powers

       Separate and apart from the FAA, courts have the inherent power to issue a stay as a

case management tool. Credit Suisse, 2019 WL 2325609, at *2. Stays are appropriate when

they promote judicial economy and avoid confusion and possibly inconsistent results. In

determining whether to stay, a court must be careful not to abdicate its authority and

responsibility to adjudicate disputes. See Sierra, 937 F.2d at 749-50. Further, it must tailor any

stay so as not to unduly prejudice other parties who are not seeking a stay of the litigation. Id.


                                                 33
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 34 of 37



at 750 (citing Nederlandse Erts-Tankersmaatschappij, N.V. v. Isbrandtsen Co., 339 F.2d 440, 441

(2d Cir. 1964)). The party moving for a stay “bears a heavy burden of showing necessity for the

stay.” Id. (citing Nederlandse, 339 F.2d at 442). This includes demonstrating that they will not

hamper the progress of the arbitration, that the arbitration will conclude within a reasonable

time, and the delay will not prejudice the other parties in the litigation. Id.; Hard Rock Cafe

Int'l, (USA), Inc. v. Hard Rock Hotel Holdings, LLC, 808 F. Supp. 2d 552, 564 (S.D.N.Y. 2011).

“Only in rare circumstances will a litigant in one cause be compelled to stand aside while a

litigant in another settles the rule of law that will define the rights of both.” Nederlandse, 339

F.2d at 442 (quoting Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)).

       Sater has not met his burden of showing the necessity for a stay. In Sater’s motion to

dismiss, he seeks dismissal of the claims against him which, if granted, may obviate the need for

a stay altogether. See Doc. Nos. 65-67. None of the claims against Sater or the other

defendants are before the arbitrator, thus none of the direct claims will be addressed at all in

the arbitration. And, as discussed above, Plaintiffs did not consent to arbitrate with Sater and

cannot be compelled to arbitrate Sater’s affirmative defense of waiver and release. Thus, the

arbitration will not resolve Sater’s affirmative defense of waiver and release. Rather, the

validity of Sater’s affirmative defense will be determined by this Court and/or a jury.


       Also, there is no guarantee that the arbitration, which has just commenced, will

conclude by the end of second quarter of 2020, when Sater has stated that the trial in the

arbitration will occur. The arbitration panel is considering bifurcating the arbitration to first

determine whether the CAA is void ab initio, which means that it may never rule directly on the

release provision and even if it does rule, such a ruling may occur well after June 2020. A delay

                                                 34
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 35 of 37



in this litigation of potentially a year would be unreasonable and unfair to the other parties who

are not moving for a stay. See Donjon Marine Co., Inc. v. Water Quality Ins. Syndicate, 523 F.

App’x 738, 740 (2d Cir. 2013) (upholding district court’s refusal of stay where moving party

could not provide assurance that the “arbitration could be expected to end expeditiously—at

least before the federal litigation, including appeal, might conclude,” which in that case was

about one year); Flinn v. Bank of America Corp., 15 civ. 193, 2016 WL 9334709, at *2 (D. Vt.

June 1, 2016) (declining stay when stay would last a year).


       Further, neither a favorable outcome on Sater’s pending motion to dismiss nor a stay

will result in Sater being let out of this case entirely. Sater is a fact witness who will need to

produce documents and testify in this action as a party, as an agent of Bayrock Inc. and Global

Habitat, or as a dismissed party (if his motion to dismiss is granted). Therefore, staying this

action would not minimize costs to Sater or limit the scope of discovery. Thus, a stay is

inconsistent with the mandate of Federal Rule of Civil Procedure 1, which requires the Court to

ensure, among other things, the efficient and speedy resolution of cases. Fed. R. Civ. P. 1. The

Court also notes that the discovery in the Litco arbitration is unrelated to the discovery in this

case. Thus, the parties will not be subject to overlapping discovery. Finally, a stay would

prejudice the other parties to this litigation who are entitled to have the claims against them

adjudicated as expeditiously as possible. Sater’s suggestion that delay is not prejudicial

because Plaintiffs have been litigating their claims for a long time and waited until 2019 to bring

suit against him is incorrect. Fading memories of witnesses will only continue to fade with

further delay, prejudicing all parties to this litigation. When balancing the interests of the




                                                  35
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 36 of 37



parties in expeditiously proceeding with this case, the burdens of a stay, and the interests of

the court, non-parties, and the public, all factors weigh against a stay.


         The case Sater cites, Lipford v. N.Y. Life Insurance Co., does not change this Court’s

conclusion. 2003 WL 21313193 (S.D.N.Y. June 9, 2003). In that case, an employee of Kelly

Services, Inc. (“Kelly”), who had been placed to work on a temporary basis at New York Life

Insurance Company (“NY Life”), sued both Kelly and NY Life for employment discrimination

when she was not offered a permanent position at NY Life. Id. at *1-2. Kelly filed cross-claims

against NY Life for indemnification and contribution pursuant to a services agreement with an

arbitration provision between Kelly and a non-party entity called NYLTEMPS, Inc. Id. at *2. NY

Life likewise filed a cross-claim against Kelly for indemnification and contribution. Id. The

plaintiff later reached a settlement with NY Life, after which NY Life moved to be dismissed as a

party or, alternatively, to stay pending arbitration of Kelly’s claim for contribution or

indemnification. Id. at *3. The court found that the issue of indemnification and contribution

had to be litigated in one proceeding to avoid the risk of inconsistent determinations but

declined to stay the litigation of plaintiff’s claim against Kelly because Kelly’s claim was

contingent on a favorable finding of discrimination for the plaintiff. Id. at *6. As previously

discussed, Plaintiffs’ claims against Sater and the other defendants are not contingent on the

outcome of the arbitration. Further, the CAA states that the arbitrator’s decision is not binding

on Sater. Sater’s self-serving agreement to adhere to the arbitrator’s ruling is not contractually

enforceable.8 There is no risk of inconsistent decisions.



8
 Sater’s citation to American Shipping Line, Inc. v. Massan shipping Ind., Inc. also does not assist his argument.
885 F. Supp. 499 (S.D.N.Y. 1995). In that case, the court declined to grant a stay pending arbitration, noting it was

                                                         36
     Case 1:19-cv-02645-AJN-KHP Document 144 Filed 12/06/19 Page 37 of 37



          For all these reasons, the Court declines to exercise its inherent powers to stay this

action.


                                                  CONCLUSION


          For the reasons set forth above, Sater’s motion to stay is denied. In denying the motion,

the Court makes no comment as to the strength or validity of Sater’s affirmative defense of

release and waiver. That issue, if need be, will be decided later in this litigation. The Clerk of

Court is respectfully requested to terminate the motion at Doc. No. 77.



Dated:            December 6, 2019
                  New York, New York




                                                               ___________________________________
                                                               Katharine H. Parker
                                                               United States Magistrate Judge




far from certain that the pending arbitration proceeding would have any preclusive effect on the litigation of non-
arbitrable claims and that any outcome of the arbitration might need to be relitigated in court. Id. at 502. Here,
Plaintiffs do not agree to be bound by an adverse ruling in arbitration on the release issue and do not agree that
the arbitrator has authority to determine the validity of Sater’s affirmative defense to the claims in this action.
Sater’s purported agreement to be bound by the arbitrator’s ruling does not alleviate the fundamental conflict
between the parties about the potential preclusive effect on this action of a ruling by the arbitration panel on the
release issue (if the arbitration panel even reaches that issue).

                                                         37
